DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 4/12/2022.  As directed by the amendment, claims 1, 4, 6, 7, 9, 10, and 21 have been amended [claims 11, 14, 18, 20 are indicated as “amended” but the amendments therein were already recorded in the amended claim set filed 10/17/2019], and claim 12 has been cancelled. As such, claims 1-11, 13, 14 and 16-21 are pending in the instant application.
Applicant has amended the title of the application to be more descriptive; the objection to the specification is withdrawn.
Applicant has amended the claims to address minor informalities; the objections to the claims are withdrawn.
Applicant has filed an eTD obviate the double patenting rejections, which are hereby withdrawn.
Applicant has amended claim 1 to find support in the specification as originally filed and to remove unclear language, claims 1 (i.e. the subject matter of previous claim 12), 4 and 10 are further amended below, and claims 6, 7, 9 and 21 have been amended to clarify the claimed subject matter; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Terminal Disclaimer
The terminal disclaimers filed on 4/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 11,207,476 B2 or any patent granted on US Application No. 16/606,091 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Moon on 4/19/2022.

The application has been amended as follows: 
Claim 1, line 12, amended to read “formed by 
Claim 4, lines 2-3, deleted “, deflection mechanism ”
Claim 10, line 2, amended to read “formation and”
Claim 10, line 4, amended to read “occlude the at least one aperture
Claim 10, line 5, amended to read “the at least one aperture one or more flap members”
Claim 13, line 1, amended to read “claim 1”
Claim 16, line 1, amended to read “claim 1
Claim 18, line 3, amended to read “the lower perimeter”

Allowable Subject Matter
Claims 1-11, 13, 14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in light of the amended claims is previously-cited Lisberg (US2016/0256641 A1). However, the body/mounting thereof does not include a V-shaped interior surface and lower perimeter formed by merging of inferior and lateral aspects of the inlet and outlet, said perimeter being generally oval in shape, as best see in instant Figs. 2A-B and 4A. Accordingly, claim 1 is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 2-11, 13, 14 and 16-21 depend from claim 1 and are considered patentable by virtue of their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785